DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8, “compositing” in the last line should be replaced with “composting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1, the added limitation of a substrate “consisting of” (in line 1) dredging sediment, vegetable, straw, and hickory shell is not supported by the original disclosure because the fast released fertilizer and slow released fertilizer, not recited in the claim, are described as being materials that are also part of the substrate. According to MPEP 2111.03, the transitional phrase "consisting of" is a closed transitional phrase that excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931). In applicant’s specification on pg. 9, ln 23-25, the novel substrate described in Formulation 3 includes fast released fertilizer and slow released fertilizer, in addition to the sediment, vegetable straw, and hickory shell. See also pg. 7, lines 21-27. In fact all three formulations described on pg. 9 recite fast and slow release fertilizers as ingredients. In addition, page 5, lines 16-18, describes, “[a]ccording to the invention, the substrate also comprises 0.25-1.0 g/L of fast released fertilizer and 1-3 g/L of slow released fertilizer”. Therefore, the added transitional phrase “consisting of” in line 1 is deemed to be new matter inconsistent with the original disclosure.
Claims 2-10 are rejected as depending upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the added limitations of “consisting of” in line 1 and “consisting essentially of” in lines 2-3 are inconsistent. According to MPEP 2111.03, the transitional phrase "consisting of" is a closed transitional phrase that excludes any element, step, or ingredient not specified in the claim (In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)), yet "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)). Here, it is unclear how the substrate is “consisting of” only the recited ingredients, yet potentially includes unrecited ingredients not materially affecting the basic and novel characteristics of the claimed invention. MPEP 2111.03 explains, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Because the specification and claims are inconsistent with each other (see above 112(a) rejection), for examination purposes, “consisting essentially of” in lines 2-3 will be treated as “comprising”.
In claim 7, the recitation of “wherein the substrate further comprises 0.25-1.0 g/L of fast released fertilizer and 1-3 g/L of slow released fertilizer” is again inconsistent with the “consisting of” language in claim 1, line 1. According to MPEP 2111.03, the transitional phrase "consisting of" is a closed transitional phrase that excludes any element, step, or ingredient not specified in the claim (In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)), while "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)). Here, it is unclear how the substrate is “consisting of” only the recited ingredients in claim 1, yet also includes the fast and slow released fertilizers of claim 7.
In new claim 11, “comprises” in line 5 is again inconsistent with the “consisting of” language in line 1. According to MPEP 2111.03, the transitional phrase "consisting of" is a closed transitional phrase that excludes any element, step, or ingredient not specified in the claim (In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)), while "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)). Here, it is unclear how the substrate is “consisting of” only the recited ingredients, yet also may include additional, unrecited ingredients. Because the “consisting of” language is supported by the specification on pg. 9, ln 23-25, pg. 7, lines 21-27, and page 5, lines 16-18, the substrate will be treated as “consisting of” the recited ingredients for examination purposes. Note this reading is supported by the 8/8/22 Remarks on pg. 19, as appears to be applicant’s intention. It is thus recommended that “comprises” be stricken from the claim (see below Allowable Subject Matter section for proposed allowable claim language).
In claim 17, it is unclear if “fast released fertilizer and slow released fertilizer” in line 6 recite the same fast and slow released fertilizers as in claim 11 or separate, additional fertilizers. Based on the specification, the limitations will be treated as the same for examination purposes, and it is recommended that “the” be inserted before each of “fast” and “slow” in line 6.
Claims 2-6, 8-10, 12-16 and 18 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyin Institute of Technology (CN 105294318, hereinafter “Huaiyin”) in view of Zhejiang Academy of Agricultural Sciences (CN 103004520, hereinafter “Zhejiang”, cites to machine translation filed 4/8/22 unless otherwise indicated), all machine translations attached.
For claim 1, Huaiyin teaches a rice seedling substrate, consisting of: a substrate prepared from raw materials consisting essentially of (treated as “comprising” based on the above 112(b) rejection) the following: dredging sediment (pool bottom layer in step 1 on pg. 2 or in Example 1 on pg. 3) and vegetable straw (rice/wheat straw in step 2 on pg. 2 or in step 1 of Example 1 on pg. 3); wherein the substrate is prepared by a process comprising the following steps: mixing the raw materials to obtain a mixture; and subjecting the mixture to composting for 25-30 days to obtain a rotten material; wherein the mixture is composted under the following conditions: maintaining a composting pile of the mixture at a temperature of higher than or equal to 55°C for more than or equal to 7 days; gradually reducing the temperature of the composting pile to near ambient temperature to finish composting; and during the composting, turning over the composting pile every 2 days when the temperature of the composting pile is higher than 55°C, and turning over the composting pile every 3 days when the temperature of the composting pile is lower than 55°C (Note: these steps of preparing the substrate are not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113. Here, the claim is directed to the substrate itself, not the process of preparing it. There is no structure implied by the recited product-by-process steps other than a decomposed substrate, and Huaiyin teaches fermentation (pg. 2, step 7), thus, resulting in a decomposed substrate). 
Huaiyin is silent about the raw materials including by volume 40-60% of the dredging sediment, 30-50% of the vegetable straw, and 10-30% of hickory shell.
Zhejiang teaches a rice seedling substrate, consisting of: a substrate prepared from raw materials consisting essentially of (treated as “comprising” based on the above 112(b) rejection): hickory shell (translated Abstract filed 3/19/21 describes hickory shell; Abstract and claim 1 of machine translation filed 4/8/22 describes hickory nut, understood to include both the shell and the seed within) in order to provide a substrate with good ventilation apertures and water-holding pore ratio (para 0017) and to reduce pollution typically associated with hickory shell as a waste product (para 0002).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rice seedling substrate of Huaiyin to include hickory shell as taught by Zhejiang in order to provide a substrate with good ventilation apertures and water-holding pore ratio and to reduce pollution typically associated with hickory shell as a waste product.
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the percentages by volume of the raw materials of Huaiyin as modified by Zhejiang to be 40-60% of the dredging sediment, 30-50% of the vegetable straw, and 10-30% of hickory shell in order to optimize growth of the seedlings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 2, Huaiyin as modified by Zhejiang teaches (references to Huaiyin) wherein the dredging sediment is a dredging sediment treated by pressure filtration dehydration (pg. 2, step 4 describes dehydrating sludge, which is capable of being carried out by pressure filtration dehydration; Note: the step of the treatment of the dredging sediment by pressure filtration dehydration is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113).  	
For claim 6, Huaiyin as modified by Zhejiang teaches (references to Zhejiang) wherein the hickory shell has a moisture content of less than or equal to 30% (para 0006, step 1 describes drying until the water content less than 20%), which has been crushed and passed through a sieve having a mesh diameter of 0.5 cm (para 0006, step 2 describes forming a powder, which is capable of being formed by crushing, with a grain diameter of 1 mm, which is capable having been passed through a sieve having a mesh diameter of 0.5 cm at some point in the process; Note: the step of crushing and passing through a sieve having a mesh diameter of 0.5 cm is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyin Institute of Technology (CN 105294318, hereinafter “Huaiyin”) in view of Zhejiang Academy of Agricultural Sciences (CN 103004520, hereinafter “Zhejiang”), as applied to claims 1 and 2 above, and further in view of Yan (CN 104272969), all machine translations attached.
For claim 3, Huaiyin as modified by Zhejiang teaches (references to Huaiyin) wherein the dredging sediment treated by pressure filtration dehydration has a moisture content of less than or equal to 70% (pg. 2, step 7 describes 60-70% moisture content and pg. 3, step 2 of Example 1 describes 60% water content, both for the mixture of which the dredging sediment is a component).
Huaiyin as modified by Zhejiang is silent about wherein the dredging sediment has also been crushed and passed through a sieve having a mesh diameter of 0.5 cm.  
Yan teaches a seedling substrate wherein the dredging sediment has also been crushed and passed through a sieve having a mesh diameter of 0.5 cm (pg. 3, ln 43-44 describes sieving paddy soil and the particle diameter is 2-5mm, thus the particles are capable of having been crushed passed through a sieve having a mesh diameter of 0.5 cm (5 mm); Note: the step of crushing and passing through a sieve having a mesh diameter of 0.5 cm is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113) in order to provide a substrate with low investment cost, high yield, and low disease incidence rate (pg. 2, ln 48-50).  It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dredging sediment of Huaiyin as modified by Zhejiang to have been crushed and passed through a sieve having a mesh diameter of 0.5 cm as taught by Yan in order to provide a substrate with low investment cost, high yield, and low disease incidence rate.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyin Institute of Technology (CN 105294318, hereinafter “Huaiyin”) in view of Zhejiang Academy of Agricultural Sciences (CN 103004520, hereinafter “Zhejiang”), as applied to claim 1 above, and further in view of Hu (CN 105340548), all machine translations attached.
For claim 4, Huaiyin as modified by Zhejiang is silent about wherein the vegetable straw comprises Cruciferae vegetable straw.  
Hu teaches a seedling substrate wherein the vegetable straw comprises Cruciferae vegetable straw (pg. 3, ln 15-18 describes Cruciferae plant straw) in order to improve the survival of the seedling, increase the soil organic matter and fertility, and improve the drought-resisting capability (see Abstract). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vegetable straw of Huaiyin as modified by Zhejiang to comprise Cruciferae vegetable straw as taught by Hu in order to improve the survival of the seedling, increase the soil organic matter and fertility, and improve the drought-resisting capability.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyin Institute of Technology (CN 105294318, hereinafter “Huaiyin”) in view of Zhejiang Academy of Agricultural Sciences (CN 103004520, hereinafter “Zhejiang”), as applied to claim 1 above, and further in view of Cheng (CN 106665175), all machine translations attached.
For claim 5, Huaiyin as modified by Zhejiang teaches (references to Huaiyin) wherein the vegetable straw has a moisture content of less than or equal to 65% (pg. 3, step 2 of Example 1 describes 60% water content for the mixture of which the vegetable straw is a component).
Huaiyin as modified by Zhejiang is silent about wherein the vegetable straw has been crushed and passed through a sieve having a mesh diameter of 0.5 cm.  
Cheng teaches a seedling substrate wherein the vegetable straw has been crushed and passed through a sieve having a mesh diameter of 0.5 cm (pg. 2, ln 32-34 describes crushing the rice straw into particles with grain size of 0.1-0.5 cm, thus being capable of having been passed through a sieve having a mesh diameter of 0.5 cm; Note: the step of crushing and passing through a sieve having a mesh diameter of 0.5 cm is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113) in order to form a substrate suitable for composting (pg. 2, ln 32-41).  It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vegetable straw of Huaiyin as modified by Zhejiang to have been crushed and passed through a sieve having a mesh diameter of 0.5 cm as taught by Cheng in order to form a substrate suitable for composting.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyin Institute of Technology (CN 105294318, hereinafter “Huaiyin”) in view of Zhejiang Academy of Agricultural Sciences (CN 103004520, hereinafter “Zhejiang”), as applied to claim 1 above, and further in view of Wang (CN 109005836), all machine translations attached.
For claim 7, Huaiyin as modified by Zhejiang is silent about wherein the substrate further comprises 0.25-1.0 g/L of fast released fertilizer and 1-3 g/L of slow released fertilizer.  
Wang teaches a seedling substrate comprising fast released fertilizer and slow released fertilizer (pg. 1, last line through pg. 2, ln 12, and pg. 5, ln 23-31 describe using both fast-acting and slow-release fertilizer) in order to improve yield while also reducing labor intensity and nitrogen loss (pg. 1, last line through pg. 2, ln 12).  It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Huaiyin as modified by Zhejiang to comprise fast released fertilizer and slow released fertilizer as taught by Wang in order to improve yield while also reducing labor intensity and nitrogen loss.
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the provided fast released fertilizer and slow released fertilizer of Huaiyin as modified by Zhejiang and Wang to be 0.25-1.0 g/L and 1-3 g/L, respectively, in order to supply the seedlings with nutrients at the appropriate times to optimize their growth, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaiyin Institute of Technology (CN 105294318, hereinafter “Huaiyin”) in view of Zhejiang Academy of Agricultural Sciences (CN 103004520, hereinafter “Zhejiang”), as applied to claim 1 above, and further in view of Liu (CN 106489635), all machine translations attached.
For claim 10, Huaiyin as modified by Zhejiang teaches a method for raising rice seedlings using the rice seedling substrate according to claim 1 (see above rejection of claim 1), comprising: loading the rice seedling substrate, and sowing rice seeds on a surface of the rice seedling substrate (Example 2 on pg. 3 of Huaiyin; note that the described rice seedling quality test requires use of the substrate and sowing of rice seeds).
Huaiyin as modified by Zhejiang is silent about the loading of the rice seedling substrate being into a rice seedling tray, covering the rice seeds with the rice seedling substrate until no seed of the rice seeds is exposed; sprinkling tap water on the rice seedling tray until the tap water oozes out from a bottom of the rice seedling tray, and continue replenishing the tap water during seedling raising.
In addition to the above, Zhejiang teaches loading a rice seedling substrate into a rice seedling tray (para 0014 describes a culture box having dimensions of 25 cm by 22 cm by 4 cm, thus constituting a tray), sowing rice seeds on a surface of the rice seedling substrate (para 0014 describes adding seeds), covering the rice seeds with the rice seedling substrate until no seed of the rice seeds is exposed (para 0014 describes completely covering the seeds with vermiculite); and sprinkling tap water on the rice seedling tray until the tap water oozes out from a bottom of the rice seedling tray (para 0014 describes watering enough bottom water) in order to perform a paddy simulation process (para 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huaiyin as modified by Zhejiang to include the loading of the rice seedling substrate being into a rice seedling tray, covering the rice seeds with the rice seedling substrate until no seed of the rice seeds is exposed; and sprinkling tap water on the rice seedling tray until the tap water oozes out from a bottom of the rice seedling tray as taught by Zhejiang in order to perform a paddy simulation process. Please note in the combination the substrate is that explained above for claim 1.
Liu teaches a method for raising rice seedlings, comprising continue replenishing the tap water during seedling raising (pg. 3, step 5, describes replenishing water immediately after seeding and keeping the soil wet) in order to meet the demands of the seedling bed (pg. 3, step 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huaiyin as modified by Zhejiang to include continue replenishing the tap water during seedling raising as taught by Liu in order to meet the demands of the seedling bed.
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, please note that any amended claims would need to be re-evaluated for patentability based on the 35 U.S.C. 112(a) rejection made above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a method for preparing the rice seedling substrate as claimed in detail, especially the steps of of during the composting, turning over the composting pile every 2 days when the temperature of the compositing pile is higher than 55°C, and turning over the composting pile every 3 days when the temperature of the composting pile is lower than 55°C.
Huaiyin (CN 105294318) in view of Zhejiang (CN 103004520), Cai (CN 104478594) and Ding (CN 108934920) teaches a similar method as the claimed invention. However, Huaiyin in view of Zhejiang, Cai and Ding lacks during the composting, turning over the composting pile every 2 days when the temperature of the compositing pile is higher than 55°C, and turning over the composting pile every 3 days when the temperature of the composting pile is lower than 55°C. Thus, the prior art does not fairly teach these features as specifically required by the claimed method. 

Claims 11-18 would be allowable if rewritten or amended (as proposed below) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 11 drafted by the examiner and considered to distinguish patentably over the 35 U.S.C. 112(b) rejection above and the art of record in this application, is presented to applicant for consideration: 
11. A rice seedling substrate, consisting of: 
and


Based on this proposed amendment, the following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or render obvious a rice seedling substrate as claimed in detail, especially one consisting of only the recited ingredients.
Huaiyin (CN 105294318) in view of Zhejiang (CN 103004520) and Wang (CN 109005836) teaches a similar rice seedling substrate as the claimed invention. However, Huaiyin in view of Zhejiang and Wang fails to teach a substrate consisting of only the recited ingredients. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. 
Applicant argued for claim 1 that Huaiyin and Zhejiang fail to discuss the specific composting steps now recited, Huaiyin does not include hickory shell, and Zheijang is silent with respect to use of 10-30% by volume of hickory shell.
The Examiner respectfully disagrees. Regarding the composting steps, these steps are product-by-process limitations that are not pertinent to patentability here because they are limitations directed to preparing the substrate in a product claim. Thus, the product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113. Claim 1 is directed to the rice seedling substrate, not the process of preparing it. There is no structure implied by the recited product-by-process steps other than the substrate being decomposed, and here Huaiyin teaches a decomposed substrate resulting from fermentation (see Huaiyin, pg. 2, step 7). Therefore, the prior art meets the product-by-process steps.
Although Huaiyin is silent hickory shell, Zheijang specifically teaches use of hickory shell in the translated Abstract filed 3/19/21. Furthermore, although Zheijang is silent about the specific percentage by volume of 10-30% of hickory shell, as explained in the above rejection, discovering such a range to optimize the growth of the seedlings involves only routine skill in the art. Therefore, the claimed range is considered to be obvious.
Applicant’s arguments, see Remarks, filed 8/8/22, with respect to claim 8 have been fully considered and are persuasive insofar as the translation of Cai states that, “once the temperature is higher than 55° C, the compositing pile is necessary to be turned over in time”. Please note that Applicant’s interpretation of “in time” to mean “turning over immediately” has not been adopted because there is no provided evidence for this interpretation. However, the translated passage, corroborated by the attached Espacenet machine translation (see, e.g., pg. 3, ln 14-15), does not clearly teach turning over the composting pile every two days when the temperature of the composting pile is higher than 55° C. The 35 U.S.C. 103 rejection of claim 8 has been withdrawn accordingly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 108934929, CN 107494042, CN 108925400, CN 107540418, CN 108849385, and CN 109437989 each teach use of hickory nut shell in a substrate, and CN 108925400 also teaches hickory nut shell in the range of 10-30% by weight to provide a formula that is low in cost, loose, breathable, and sufficient in nutrients (see translated Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643